DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 6/24/2022: claims 1-14, 30, and 31 are canceled, claims 15-22 and 24-29 are amended, claim 23 was previously presented, and claim 32 is withdrawn and amended.
The previous objections and 112 rejections are withdrawn due to the amendments and remarks.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 and 23-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarze et al (EP 3168033; herein Schwarze, already of record).  Regarding claim 15, Schwarze teaches:
At least one build material application member (all future drawing references refer to Figure 2, leveling slider 40)
At least one support unit for supporting the build material application member (attachment mechanism 46), wherein: 
The support unit comprises a first support unit member and a second support unit member (abutting elements 52a/b), the first and second support unit members defining a receiving section therebetween configured for receiving the at least one build material application member which is to be supported with the support unit (the space between abutting elements 52a/b)
Where the first support unit member is moveably supported relative to the second support unit member between a first operating position, in which a holding force is exerted on the at least one build material application member received in the receiving section (when the abutting elements 52a/b are holding the leveling slider 40), and a second operating position, in which no holding force is exerted on the at least one build material application member received in the receiving section (when the leveling slider 40 is in receiving chamber 74, paragraph 0050, there is no holding force)
Regarding claim 16, Schwarze teaches:
Wherein the receiving section has a gap shaped configuration (there is a gap between the abutting elements 52a/b)
Regarding claim 17, Schwarze teaches:
Wherein the receiving section comprises at least one inserting region through which the at least one build material application member is insertable in the receiving section, wherein the inserting region is arranged in such a manner that the at least one build material application member is insertable into the receiving section in an inserting direction parallel to a longitudinal direction of the support unit members (As seen in Figure 2 the slider 40 is received as claimed)

Regarding claim 18, Schwarze teaches
Wherein the receiving section comprises at least one inserting region through which the at least one build material application member is insertable in the receiving section (leveling slider exchange mechanism 70 with connecting channel 64, paragraph 0048), wherein the receiving section is arranged in such a manner that the at least one build material application member is insertable into the receiving section in an inserting direction transverse to the longitudinal direction of the support unit members (As seen in Figure 2, the arrow pointing down in the channel 64 is transverse to the longitudinal direction of the abutting elements 52a/b)
Regarding claim 19, Schwarze teaches:
Further comprising a build material application member supply device configured to supply the at least one build material application member or an endless build material application member material configured to be received in the receiving section (leveling slider exchange mechanism 70)
Regarding claim 20, Schwarze teaches:
Wherein the build material application member supply device comprises a build material application member storage supply unit configured to store the least one build material application member (the leveling slider exchange mechanism 70 stores an exchange leveling slider 40’, paragraph 0048)
Regarding claim 23, Schwarze teaches:
Further comprising a receiving unit for receiving used build material application members as they are removed from the receiving section (receiving chamber 74)

Regarding claim 24, Schwarze teaches:
Wherein the support unit is moveably supported at least in a receiving position in which receiving the at least one build material application member from a build material application member supply device in the receiving section is possible (As seen in Figure 1, the leveling slider exchange arrangement 12 (which all previously discussed parts are within) moves left and right, thus the attachment mechanism 46 is moveably supported as claimed)
Regarding claim 25, Schwarze teaches:
Wherein the support unit is moveably supported at least in a receiving position in which at least in a removal position in which removing the at least one build material application member from the receiving section in a receiving unit is possible (As seen in Figure 1, the leveling slider exchange arrangement 12 (which all previously discussed parts are within) moves until it is over the receiving chamber 74, thus the attachment mechanism 46 is moveably supported as claimed)
Regarding claim 26, Schwarze teaches:
Further comprising a handling device configured to handle the at least one build material application member or an endless build material application member material which is to be received in the receiving section (pushing rod 72, paragraph 0048)
Regarding claim 27, Schwarze teaches:
Further comprising an adjusting device configured to adjust the position and/or orientation of the at least one build material application member with regard to a desired position and/or orientation in the receiving section (pushing rod 72, paragraph 0048, changes the position of the leveling slider 40.  One could also say that the abutting surfaces 56a/b of the abutting elements 52a/b act as claimed)
Regarding claim 28, Schwarze teaches:
Wherein the adjusting device comprises at least one stopper element configured to co-act with the at least one build material application member being received in the receiving section so as to adjust the position and/or orientation of the at least one build material application member with regard to the desired position and/or orientation in the receiving section (The pushing rod 72 has a stopper otherwise the pushing rod would slide all the way out.  The abutting surfaces 56a/b have recesses 58a/b which act as stoppers due to their shape corresponding to that of the leveling slider 40)
Regarding claim 29, Schwarze teaches:
Wherein the at least one stopper element is moveably supported relative to the support unit between a first operational position, in which it co-acts with the at least one build material application member being received in the receiving section so as to adjust the position and/or orientation of the at least one build material application member with regard to a desired position and/or orientation in the receiving section, and a second operational position, in which it does not co-act with the at least one build material application member being received in the receiving section so as to adjust the position and/or orientation of the at least one build material application member with regard to the desired position and/or orientation in the receiving section (The recesses 58a/b of the abutting surfaces 56a/b move relatively as claimed when holding and not holding the leveling slider 40)

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
The Applicant argues that Schwarze (when the leveling slider 40 is in receiving chamber 74, paragraph 0050, there is no holding force) does not anticipate that “a second operating position, in which no holding force is exerted on the at least one build material application member received in the receiving section” since “the receiving section” was previously described as “the first and second support unit members defining a receiving section therebetween configured for receiving the at least one build material application member.”
The Examiner disagrees.  In Schwarze the slider 40 is held between the elements 52a/b; this is the first position.  When the slider 40 is dropped into the chamber 74 there is nothing between the elements 52a/b, this is the second position.  The limitation in question uses “received” which is in the past tense, so the slider 40 was previously held in-between  52a/b (i.e. received), therefore when the slider 40 is no longer there in the second position there is no forcer acting on it from the elements 52a/b.  The Applicant’s usage of the language appears to indicate that the application member is still between the support unit members but without a force being applied.  This is not the language used by claim 15.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743